Case 2:19-cv-00643-RAJ-LRL Document 20 Filed 02/02/21 Page 1 of 3 PageID# 127




                                 UNITED STATES DISTRICT COURT                                FILED
                            FOR THE EASTERN DISTRICT OF VIRGIIi lA'
                                               Norfolk Division
                                                                                          FEB - ? 2021

 CALVIN WAYNE CUNNINGHAM,#1056160

                  Petitioner,

                                                                     CIVIL ACTION NO. 2:19cv643

 HAROLD W. CLARKE,Director,
 Virginia Department of Corrections,

                  Respondent.


                                              FINAL ORDER


         Before the Court is a Petition for a Writ of Habeas Corpus filed pursuant to 28 U.S.C. §

2254, ECF No. 1, and the Respondent's Motion to Dismiss. ECF No. 13. In his Petition, the pro

se Petitioner alleges violation of federal rights pertaining to his convictions in the Chesapeake

 Circuit Court for Larceny, False ID, Attempt to Flee and Obstruction of Justice. As a result of

the convictions. Petitioner was sentenced to serve a total of five (5) years and 18 months in

 prison with four(4) years and 6 months suspended.

         The Petition was referred to a United States Magistrate Judge for report and

recommendation pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and(C)and Local Civil

Rule 72 of the Rules of the United States District Court for the Eastern District of Virginia. The

Magistrate Judge's Report and Recommendation filed December 30, 2020, recommends

dismissal of the Petition with prejudice.' ECF No. 18. On January 19, 2021, Respondent timely
filed objections to the Report and Recommendation.                        Petitioner has not responded to


'The Report and Recommendation, ECF No. 18, recommends the Petition be Denied and Dismissed Without
Prejudice in the introductory paragraph.Id at \, but recommends the Petition be Denied and Dismissed With
Prejudice under the Recommendations and Conclusions section, Id. at 11.
Case 2:19-cv-00643-RAJ-LRL Document 20 Filed 02/02/21 Page 2 of 3 PageID# 128



Respondent's objections and the time to do so has expired.

       The Court, having reviewed the record and examined the objections filed by Respondent

finds the report's introductory paragraph recommending that the petition be dismissed without

prejudice to be a Scrivener's error. Therefore, having made de novo findings with respect to the

portions objected to, does hereby ADOPT and APPROVE the findings and recommendations as

set forth in the Recommendations & Conclusions, Id. at 11, that the Respondent's Motion to

Dismiss, ECF No. 13, be GRANTED, and that the Petition, ECF No. 1, be DENIED and

DISMISSED WITH PREJUDICE. It is further ORDERED that judgment be entered in favor

ofthe Respondent.

       Finding that the procedural basis for dismissal of Petitioner's § 2254 petition is not

debatable, and altematively finding that Petitioner has not made a "substantial showing of the

denial of a constitutional right," a certificate of appealability is DENIED. 28 U.S.C. § 2253(c);

see Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537 U.S. 322, 335-

38(2003); Slack v. McDaniel, 529 U.S. 473,483-85 (2000).

       Petitioner is ADVISED that because a certificate of appealability is denied by this Court,

he may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed.

Rule App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to

seek a certificate of appealability from the Fourth Circuit, he must do so within thirty (30)days

from the date of this Order. Petitioner may seek such a certificate by filing a written notice of

appeal with the Clerk of the United States District Court, United States Courthouse, 600 Granby

Street, Norfolk, Virginia 23510.
Case 2:19-cv-00643-RAJ-LRL Document 20 Filed 02/02/21 Page 3 of 3 PageID# 129




      The Clerk shall forward a copy ofthis Order to Petitioner and to counsel ofrecord for the

Respondent. It is so ORDERED.


                                                            , ^
                                                             raond A. Ja(5Jffion
                                                       United States District Judge
Norfolk, Virginia
February       ,2021
